Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: The present invention is related generally to a method and device for processing a video signal, and more particularly to a method and a device for encoding/decoding a video signal by performing a transform.

Prior art was found and applied in the previous Office Action mailed on 10/21/2020. 

Applicant uniquely claimed a distinct feature in the present invention, which are not found in the prior art, either singularly or in combination. The features are
In claim 1, “wherein each of a plurality of intra prediction modes is mapped into one of the plurality of secondary transform kernel sets, and each secondary transform kernel set of the plurality of secondary transform kernel sets comprises two transform kernels; 
determining the secondary transform kernel among the two transform kernels included in the determined secondary transform kernel set, based on the syntax element; deriving a secondary inverse-transformed block, by performing a secondary inverse-transform for a top-left specific region of the current block based on the determined secondary transform kernel”.
In claim 7, “wherein each of a plurality of intra prediction modes is mapped into one of the plurality of secondary transform kernel sets, and each secondary transform kernel set of the plurality of secondary transform kernel sets comprises two transform kernels; 
determine the secondary transform kernel among the two transform kernels included in the determined secondary transform kernel set, based on the syntax element; derive a secondary inverse-transformed block, by performing a secondary inverse-transform for a top-left specific region of the current block based on the determined secondary transform kernel”.
These features are not found or suggested in the prior art.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-3 and 7-9 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397.  The examiner can normally be reached on 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488